Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the amendment filed on 2/6/2020, claim 1 has been cancelled, and newly added claims 2-13 are pending.

Priority
The instant application, filed 12/30/2019, claims priority to US Application 15/220,226, filed 7/23/2016, which claims priority to US Application 14/163,991, filed 1/24/2014, which claims priority to US Provisional Application, filed 61/756,159.  Claims 2-13 are directed to subject matter that was introduced for the first time in US Application 14/163,991, filed 1/24/2014.  The provisional application did not disclose a first and second tubular prosthesis having at least two sensors, wherein one of the sensors is partially disposed around one of the first and second tubular prosthesis and another of the at least two sensors is disposed within the other of the first and second tubular structure to form an open annular band.  Thus the effective filing date for the subject matter of claims 2-13 is 1/24/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly added claim 13 recites “the at least two sensors comprise a first sensor is helically disposed on or around the first tubular structure and a second sensor helically disposed on or around the second tubular structure, said first sensor not intersecting with the second sensor.”  However, claim 2 recites “one of the at least two sensors is partially disposed around one of the first and second tubular structure and another of the at least two sensors is disposed within the other of the first and second tubular structure to form an open annular band.”  There is no disclosure of the combination of both a helically disposed sensor and an open annular band sensor.  These are disclosed as distinct and separate embodiments.  The helical configuration is disclosed in Fig. 13 while the open annular band configuration is disclosed in Fig. 19.  Therefore, the newly added limitation requiring both a helical and open annular band configuration in the prosthesis is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the at least two sensors comprise a first sensor is helically disposed on or around the first tubular structure and a second sensor helically disposed on or around the second tubular structure, said first sensor not intersecting with the second sensor.”  However, claim 2 recites “one of the at least two sensors is partially disposed around one of the first and second tubular structure and another of the at least two sensors is disposed within the other of the first and second tubular structure to form an open annular band.”   Therefore, if a sensor is helically disposed on or around one of the tubular structures as claimed in claim 13, it is no longer only partially disposed around the tubular structure, forming an open annular band.  Rather, the sensors wrap continuously around the prosthesis.  It is not understood how a sensor can be both an open annular band and helically disposed at the same time.  As disclosed by Applicant in Fig. 19, the sensor elements (45, 46) wrap partially around the tubular prosthesis to form an open annular band, as more specifically seen in the cross sections of Fig. 19B and 19D.  These are not helically disposed.  If they were to be helically disposed as disclosed in Fig. 13, an open annular band no longer exists due to the continuous wrapping.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2003/0229388) in view of Nunez et al (US 2008/0033527).
Claim 2. Hayashi et al discloses a system for monitoring flow through a prosthesis, said system comprising: a prosthesis (110) having a lumen extending therethrough (Fig. 2), the lumen configured for fluid flow therethrough ([0001], [0010]), the prosthesis having a longitudinal axis parallel to the lumen, wherein the prosthesis includes a first tubular structure (40) coaxial with a second tubular structure (50); and at least two sensors (20, 118) operatively coupled with the prosthesis ([0020], [0029]), and outputting data related to the sensed parameter ([0019]-[0021], [0027], [0028], [0033]); wherein one of the at least two sensors (20) is partially disposed around one of the first and second tubular structure (40) ([0020]) and another of the at least two sensors (118) is disposed within the other of the first and second tubular structure (50) ([0029]) to form an open annular band (Fig. 2, the sensors are disposed on, around or within the prosthesis and thus follows the curvature of the prosthesis.  The sensors are curved around the prosthesis without going all the way around the entirety of the circumference and thus forms an open annular band).
Hayashi et al discloses the sensors include pressure sensors, temperature sensors and sensors for other biological parameters ([0013], [0022]-[0025], [0028]-[0033]) but fails to disclose sensors for sensing stress or strain exerted on the prosthesis.    However, in the same field of endeavor, Nunez teaches a system for monitoring flow through a prosthesis, the system comprising a prosthesis (100) having multiple sensors (122) disposed about the prosthesis for measuring strain or stress exerted on the prosthesis (Fig. 1; [0019], [0033], [0045]).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensors Hayashi et al to include sensors for measuring stress or strain exerted on the prosthesis as taught by Nunez et al since such data will assist in accurately positioning the prosthesis within the treatment site and provide real-time feedback of what is happening at the treatment site ([0033], for example, if the prosthesis is temporarily displaced, an increase in strain will be detected due to the displacement of the prosthesis wall).
Claim 3. The combination discloses the invention substantially as claimed above, wherein Hayashi et al discloses the at least two sensors are oriented normal to the longitudinal axis (the longitudinal axis is represented by the dashed double arrow line and extends vertically along the Y-axis in the annotated figure below, the sensors are oriented curved around the circumference which runs in a plane along the X-axis and thus the sensors, along the X-axis, are oriented normal to the longitudinal axis, along the Y-axis).

    PNG
    media_image1.png
    823
    664
    media_image1.png
    Greyscale

Claim 4. The combination discloses the invention substantially as claimed above, wherein Hayashi et al discloses the at least two sensors comprise first (20) and second sensors (118) and the first sensor is parallel to the second sensor (the sensors extend along the circumference of the prosthesis at different axial location along the length of the prosthesis. See annotated figure from claim 3, wherein first sensor (20) extends along the plane defined by arrow ‘A’ and second sensor (118) extends along the plane defined by arrow ‘B’ and thus are parallel).
Claim 5. The combination discloses the invention substantially as claimed above, wherein Hayashi et al discloses the first sensor is spaced longitudinally from the second sensor (see annotated figure from claim 3, lines ‘A’ and ‘B’ where the sensors are located are spaced longitudinally along Y-axis).
Claim 6. The combination discloses the invention substantially as claimed above, wherein Hayashi et al discloses the first sensor is spaced circumferentially from the second sensor (Fig. 2 – sensor (20) and sensor (118) are offset circumferentially).
Claim 7. The combination discloses the invention substantially as claimed above, wherein Hayashi et al discloses the at least two sensors comprise a plurality of first sensors (20) and a plurality of second sensors (118) (Fig. 2; [0020], [0029]).
Claim 8. The combination discloses the invention substantially as claimed above, wherein Hayashi et al discloses a wireless transmitter (22, 122) for transmitting the data from the sensor to a remote position ([0020], [0027], [0028]).
Claim 11. The combination discloses the invention substantially as claimed above, wherein Hayashi et al discloses a receiver for receiving the data ([0021]).
Claim 12. The combination discloses the invention substantially as claimed above, wherein Hayashi et al discloses the receiver is an extracorporeal device ([0014], [0019], [0020], [0028], i.e. a receiver outside the body).
Claim 13. The combination discloses the invention substantially as claimed above, but fails to disclose in the embodiment of Fig. 2 of Hayashi et al that the at least two sensors comprise a first sensor that is helically disposed on or around the first tubular structure and a second sensor that is helically disposed on or around the second tubular structure, said first sensor not intersecting with the second sensor.  However, in an alternative embodiment of Fig. 3, Hayashi et al discloses in the embodiment of Fig. 3 the at least two sensors comprise a first sensor (216) that is helically disposed on the prosthesis and a second sensor (218) that is helically disposed the prosthesis, said first sensor not intersecting with the second sensor ([0034]. Sensors can be in the form of a continuous strip of wire that spiral around the prosthesis. Sensor 218 is on the interior while sensor 216 is on the exterior of the prosthesis and thus they do not intersect).    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to have a first sensor that is helically disposed on or around the first tubular structure and a second sensor that is helically disposed on or around the second tubular structure, said first sensor not intersecting with the second sensor based upon the teachings of the alternative embodiment of Hayashi et al in order to capture data along the entire length of the prosthesis (as opposed to only discrete points at certain ends).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al in view of Nunez et al as applied to claim 2 above, and further in view of Martinson et al (US 2006/0129050).
Claim 9. The combination discloses the invention substantially as claimed above, wherein Hayashi et al discloses transmitting the data from the sensors to an external monitoring device ([0010]) but the combination fails to explicitly disclose the external monitoring device is a display device operatively coupled with the sensor, the display device configured to display the output data.
However, in the same field of endeavor, Martinson et al teaches a system for monitoring flow through a prosthesis, comprising a prosthesis ([0092], [0093]) having a plurality of sensors ([0092], [0099], [0109]), wherein the sensors are coupled to a display device to display the output data (Figs. 1, 9; [0080], [0086], [0113]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the external monitoring device of the combination to be a display device for displaying the output data in order to indicate to the user a quantitative data for analyzing the sensed parameters.
Claim 10. The combination discloses the invention substantially as claimed above, wherein Hayashi et al further discloses the power source for the prosthesis may be any known type in the art, including the type used in pacemaker technology.  Martinson et al also teaches using power sources in the pacemaker technology for powering a prosthesis with sensors, wherein the power is supplied to the sensors using radiofrequency (RF) induction ([0073]).  Therefore, since Hayashi et al discloses using pacemaker technology for powering the sensors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention the power is supplied via radiofrequency induction based upon the teachings of Martinson et al since Martinson et al teaches pacemaker technology involves RF induction for supplying sensors in a prosthesis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,548,527 in view of Hayashi et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims merely add an obvious feature absent from the patent claim.  Claim 2 adds the additional feature of one of the sensors partially disposed around of the first and second tubular structure and another sensor disposed within the other of the first and second tubular structure to form an open annular band absent from the patent claims.
However, in the same field of endeavor, Hayashi et al discloses a system for monitoring flow through a prosthesis, said system comprising: a prosthesis (110) having a lumen extending therethrough (Fig. 2), the lumen configured for fluid flow therethrough ([0001], [0010]), the prosthesis comprising at least two sensors (20, 118) operatively coupled with the prosthesis ([0020], [0029]); wherein one of the at least two sensors (20) is partially disposed around one of the first and second tubular structure (40) ([0020]) and another of the at least two sensors (118) is disposed within the other of the first and second tubular structure (50) ([0029]) to form an open annular band (Fig. 2, the sensors are disposed on, around or within the prosthesis and thus follows the curvature of the prosthesis.  The sensors are curved around the prosthesis without going all the way around the entirety of the circumference and thus forms an open annular band).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims to include such a feature as taught by Hayashi et al to strategically place the sensors in locations to obtain useful information in facilitating the positioning of the prosthesis.
	
	
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Systems for monitoring flow through a prosthesis with the use of sensors are old and well known in the art as taught by the following:
Bailey et al (US 2006/0074479)
Toth (US 2014/0081154)
Silver et al (US 2008/0176271)
Reich et al (US 2002/0183628)
Hunter (US 2016/0038087)
Shalev (US 2013/0035751)
Kassab et al (US 2010/0198329)
Hunter (US 2015/03335290)
Esch et al (US 2004/0082867)
Wolinsky et al (US 6840956).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771